Citation Nr: 1545907	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

This matter was remanded by the Board in April 2015 for further development.  The requested development has been completed insofar as possible and complies with the directives of the Board remand.  The matter is now ready for appellate review.  



FINDINGS OF FACT

1.  The Veteran sustained an injury to the left pelvic crest during service. 

2.  The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.
 
3.  The Veteran's degenerative disc disease of the lumbar spine is not related to active military service, including any injury during service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The RO, in a July 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent service and post-service treatment records have been requested and that all available records have been obtained.  The RO sent the Veteran a letter in April 2015 asking for a release to obtain the records of Dr. Campbell.  The Veteran did not respond to that letter.  As such, the private treatment record could not be requested. The Veteran was afforded a VA examination in June 2015.  The Board finds that there has been substantial compliance with the directives of the April 2015 remand.

With regard to the June 2015 VA examination, the results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, reported findings pertinent to the applicable criteria, and contained an opinion as to the etiology of any current back disorder and its relationship to service, with rationale to support the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments from representative and by appearing at a hearing if so desired.  While the Veteran initially requested a hearing on his July 2011 substantive appeal form he did not appear for the scheduled hearing and has not provided good cause for his failure to paper or requested another hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all of the evidence in in Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is diagnosed with degenerative disc disease, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305   (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran maintains that he injured himself when he fell into a ditch during a rocket attack while in Vietnam.  He reports that he has had constant problems with his back since that time.  

Treatment records do not show any findings of a low back injury in 1970.  Treatment records do reveal that the Veteran sustained trauma to his left crest pelvic region in March 1971.  X-rays taken at that time were negative.  There were no further complaints or findings of back problems for the remainder of the Veteran's period of service.  At the time of the Veteran's March 1973 service separation examination, normal findings were reported for the spine and lower extremities.  

There are also no records of treatment for back disorders in the years immediately following service.  

The Veteran did not submit a claim for a back disorder until February 2009.  It was at that time that he reported falling into a ditch because of incoming fire.  He indicated that he had to crawl his back hurt so much and that he was seen by medical in Vietnam.  He stated that he had had back problems ever since that time.  

Treatment records associated with the claims folder reveal that a May 2013 MRI of the lumbar spine revealed disc desiccation throughout the L-spine at L4-5 and L5-S1; L4-L5 broad based annular disc bulge; and L5-S1 broad-based annular disc bulge. 

In conjunction with the April 2015 Board remand, the Veteran was afforded a VA examination in June 2015.  At the time of the examination, the Veteran reported an injury to his low back in service.  He indicated that he sought medical attention at the time and was treated for a sprain.  

The examiner indicated that the Veteran's degenerative disc disease was less likely than not incurred in or caused by the claimed inservice event, injury, or illness.  The examiner stated that the Veteran's inservice back injury was more than 40 years ago and that there was no documentation to support chronicity.  He reported that he much more likely had age-related degenerative disc disease.  

After a review of all the evidence of record, the Board first finds that the Veteran has a current disability of degenerative disc disease of the lumbar spine. 

After review of the evidence, lay and medical, the Board finds that, although the Veteran claims to have sustained a low back injury in service in 1970 and treatment records show that he sustained an injury to his left pelvic crest in March 1971, the weight of the evidence demonstrates that the current degenerative disc disease of the lumbar spine is not etiologically related to active service.  The Veteran did not report any back-related symptoms upon service separation, and the March 1973 service separation examination report revealed a normal musculoskeletal evaluation.

Although the Veteran now contends that degenerative disc disease of the lumbar spine manifested in service, there were no such findings in service, with the March 1971 x-ray of the pelvic area being negative.  Furthermore, although the Veteran contends that he had consistent symptoms post-discharge, the record outweighs this contention.  There is no record of the Veteran complaining of back-related symptoms until February 2009, nearly 35 years after service separation in March 1973, when the Veteran filed a claim for low back problems in February 2009.  The Veteran was not diagnosed with degenerative disc disease until 2013.  The absence of post-service findings, diagnosis, or treatment for nearly 35 years after service is one factor that tends to weigh against a finding of back injury symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent and ongoing symptoms.  For treatment purposes, however, the Veteran would be expected to give a full and accurate history to ensure proper care.  The Board finds it unlikely that the Veteran would not report back pain symptoms until February 2009, had the symptoms been present, where the records are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski). 

Regarding the question of nexus, the Veteran was afforded the opportunity to submit treatment records or an opinion demonstrating a relationship between his current degenerative disc disease and his period of service.  He has not done so.  In contrast, the June 2015 VA examiner, following a complete review of the record and examination of the Veteran, indicated that it was less likely than not that the Veteran's current degenerative disc disease was related to his period of service.  He provided detailed rationale to support his opinion.  The Board is placing greater weight on the examiner's opinion.  There is no indication that the Veteran's opinion was based upon inaccurate facts or premises.  

The Board has considered the Veteran's contentions regarding claimed inservice injury and a nexus between the Veteran's current back disability (degenerative disc disease) and service.  Although the Veteran now contends that the degenerative disc disease manifested in service, the weight of the evidence does not show symptoms of back disorder at service separation or for years after service.  Because of the Veteran's lack of requisite medical knowledge, training, or experience, the Veteran is not competent to render a medical opinion regarding the cause of medically complex disorders, such as degenerative disc disease nor to give a diagnosis of degenerative disc disease of the lumbar spine during service.  See Kahana, at 437 (recognizing ACL injury is a medical complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran is competent to report symptoms as they come to him through his senses (e.g., pain); however, degenerative disc disease is not the type of disorder that a lay person can provide competent evidence on questions of diagnosis and etiology.  The diagnosis and etiology of the Veteran's degenerative disc disease of the lumbar spine are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  Such competent evidence has been provided by the VA medical personnel who has examined the Veteran during the current appeal and has reviewed the service records obtained and associated with the record. 

As it relates to 38 U.S.C.A. § 1154(b), as noted above, a veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  The Veteran has not provided such competent medical evidence, and the competent medical evidence of record, in the form of the June 2015 VA opinion, is against the claim.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for degenerative disc disease of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


